                                                                   1   Kaivan Harouni [SBN 256582]
                                                                       Rogi Sanchez [SBN 268433]                                      JS-6
                                                                   2   HAROUNI LAW GROUP
                                                                   3   5950 Canoga Ave. Ste. 550
                                                                       Woodland Hills, CA 91367
                                                                   4   Telephone: (310) 693-8333; Fax: (310) 494-9499
                                                                   5   Attorneys for Plaintiff Allan Martia

                                                                   6   Timothy M. Ryan [SBN 178059]
                                                                   7   Tadeusz McMahon [SBN 304699]
5950 Canoga Avenue, Suite 550, Woodland Hills, California 91367




                                                                       THE RYAN FIRM
                                                                   8   A Professional Corporation
                                                                   9   30 Corporate Park, Suite 310
                                                                       Irvine, CA 92606
                                                                  10   Telephone: (949) 263-1800; Fax: (949) 872-2211
                                                                  11   Attorneys for Defendants Specialized Loan Servicing, LLC, and HSBC Bank USA,
                 HAROUNI LAW GROUP




                                                                       National Association, as Trustee for the Holders of the Certificates Issued by
                                                                  12   Deutsche ALT-A Securities Mortgage Loan Trust, Series 2007-1
                                                                  13

                                                                  14                   UNITED STATES DISTRICT COURT
                                                                             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                  15
                                                                       ALLAN MARTIA, an individual,             Case No: 2:18-cv-08875-MWF-PLA
                                                                  16                                            State Court Case No. LC107773
                                                                               Plaintiff,
                                                                  17
                                                                       vs.
                                                                  18                                            ORDER GRANTING
                                                                       SPECIALIZED LOAN SERVICING,
                                                                  19   LLC, a limited liability company;        STIPULATION TO REMAND
                                                                  20   HSBC BANK USA, NATIONAL
                                                                       ASSOCIATION, AS TRUSTEE FOR
                                                                  21   THE        HOLDERS         OF   THE
                                                                  22   CERTIFICATES           ISSUED     BY
                                                                       DEUTSCHE ALT-A SECURITIES                Complaint Filed: September 12, 2018
                                                                  23   MORTGAGE LOAN TRUST, SERIES              Removed On:      October 15, 2018
                                                                                                                Trial Date:      Not Set
                                                                  24   2007-1, an unknown business entity;
                                                                       BARRETT         DAFFIN      FRAPPIER
                                                                  25   TREDER & WEISS, LLP, a limited
                                                                  26   liability partnership; and DOES 1-10,
                                                                       inclusive,
                                                                  27
                                                                                Defendants.
                                                                  28


                                                                             ORDER]                                CASE NO.: 2:18-cv-08875-MWF-PLA
                                                                   1                                         ORDER
                                                                   2
                                                                             On or about June 12, 2019, the Parties to the above-referenced action filed a
                                                                   3
                                                                       Stipulation to Remand this Action to State Court. The Court having reviewed the
                                                                   4
                                                                       Stipulation and good cause appearing, orders as follows:
                                                                   5

                                                                   6         1.    The Parties’ Stipulation is approved; Plaintiff’s 12 C.F.R. § 1024.41
                                                                   7               claim is dismissed, and the instant Action is to be immediately remanded
5950 Canoga Avenue, Suite 550, Woodland Hills, California 91367




                                                                   8               back to state court, Los Angeles County Superior Court, State of
                                                                   9               California, Case Number LC107773; and
                                                                  10         2.    This Stipulation moots all pending motions and matters before this Court,
                                                                  11               and all pending deadlines and hearings in this case should be taken off
                 HAROUNI LAW GROUP




                                                                  12               the Court’s calendar.
                                                                  13

                                                                  14         IT IS SO ORDERED.
                                                                  15

                                                                  16

                                                                  17
                                                                       Dated: June 12, 2019

                                                                  18                                                 ________________________________
                                                                                                                          Hon. Michael W. Fitzgerald
                                                                  19                                                      United States District Court
                                                                  20                                                      Central District of California

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                               –1–
                                                                       [PROPOSED ORDER]                                     CASE NO.: 2:18-cv-08875-MWF-PLA
